DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 8-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching an electrical receptacle connector wherein the second end of the metallic shell comprises an extension portion extending outwardly from one end of the stopping portion and the extension portion is abutted against the surface of the rear mount portion, and the extension portion on the second end of the metallic shell is a shrunken frame structure, an inner diameter of the shrunken frame structure is less than an inner diameter of the insertion opening; when an electrical plug connector is inserted into the receptacle cavity, an end portion of the electrical plug connector is in contact with the stopping portion; this in combination with the remaining limitations of the claim. 
Regarding claims 3-5, 8-20, 23: are allowable based on their dependency on claim 1.
Regarding claim 21: allowability resides at least in part with the prior art not showing orfairly teaching an electrical receptacle connector wherein a stopping portion is inwardly bending near the second end of the metallic shell, and the stopping portion is vertically extending towards a surface of the base portion, wherein an end portion of the electrical plug connector is in contact with the stopping portion when an electrical plug connector is inserted into the receptacle cavity; this in combination with the remaining limitations of the claim. 
Regarding claim 22: is allowable based on their dependency on claim 21.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSCAR C JIMENEZ/Examiner, Art Unit 2833